COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00065-CV


Robert G. Bryant d/b/a The Western          §   From County Court at Law No. 3
Shop
                                            §   of Tarrant County (2014-003254-3)
v.
                                            §   September 17, 2015

Lucchese, Inc.                              §   Opinion by Justice Gabriel

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court for further

proceedings consistent with this opinion.

      It is further ordered that appellee Lucchese, Inc. shall bear the costs of this

appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Lee Gabriel
                                         Justice Lee Gabriel